    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 1 of 23 PageID #:364




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 SUZANA KRAJISNIK                                  )
                                                   )    Case No. 1:21-cv-00775
                        Plaintiff,                 )
                                                   )    Honorable John Z. Lee
          v.                                       )
                                                   )
 C.D. PEACOCK, INC., SEYMOUR                       )
 HOLTZMAN, individually, ROBERT                    )
 BAUMGARDNER, individually, DYOL                   )
 HILL, individually, CHRISTOPHER                   )
 CROTEAU, individually, & YINGXUE                  )
 DUAN, individually,                               )
                                                   )
                        Defendants.
                                                   )


         DEFENDANT C.D. PEACOCK, INC’S               PLAINTIFF’S
                                 INC'S OPPOSITION TO PLAINTIFF'S
                     MOTION FOR RECONSIDERATION

                                    (“Defendant” or "CDP")
       Defendant C.D. Peacock, Inc. ("Defendant"    “CDP”) by and through its attorneys, Jane

M. McFetridge and Audrey Olson Gardner of Jackson Lewis P.C., hereby submit this Opposition

                                                                   28)1 filed by Plaintiff
memorandum in response to the Motion for Reconsideration (Dkt. No. 28)1

Suzana Krajisnik ("Plaintiff'
                 (“Plaintiff” or "Krajisnik").
                                 “Krajisnik”).

                                        INTRODUCTION

       On February 11, 2021, Plaintiff filed a Complaint for damages against CDP. (See Dkt. No.

                Plaintiff’s counsel well in advance of its filing that the draft complaint they had
1). CDP advised Plaintiff's

                                CDP’s confidential and trade secret information and confidential
provided unnecessarily revealed CDP's

                                                              “Confidential Information”).
customer information (hereinafter collectively referred to as "Confidential Information").




11 Preliminarily, Defendant notes that Plaintiff's
                                       Plaintiff’s Motion violates Local Rule 5.2(e) because it is not
 double spaced. Had it properly been double spaced, the Motion would have well exceeded 15
pages in violation of Local Rule 7.1.
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 2 of 23 PageID #:365




Notwithstanding this advance notice, Plaintiff proceeded to file her Complaint without making

even a minimal effort to protect this sensitive information. Accordingly, after Plaintiff filed her

Complaint, CDP immediately filed an emergency motion to seal ("CDP's
                                                             (“CDP’s Motion"
                                                                     Motion” or the "Motion
                                                                                    “Motion

to Seal”)
   Seal") that same day. (See Dkt. No. 6).

       The Court held a hearing on CDP's
                                   CDP’s Motion the following day, during which the parties

were given a full opportunity to argue their respective positions. Specifically, Plaintiffs
                                                                                 Plaintiff’s counsel

tried arguing that the Complaint did not contain Confidential Information because there is

                             internet "about
allegedly information on the interne  “about how Rolex conducts its business."
                                                                    business.” (Ex. A, Hearing

Transcript, p. 6). After considering argument from both parties, the Court explained:

               As a general matter, there's
                                     there’s a presumption that papers filed in the
               court record are public and should be publicly available. The
               exception is if there is good cause to deem them confidential or
               protected. One of the factors the Court considers is whether or not
               they would reveal any business confidential information or any trade
               secrets that might place one or more of the parties at a competitive
               disadvantage or provide information to the public that is not
                                                             – or in that trade.
               otherwise publicly available for the purposes —

       (Id., p. 16). With these considerations in mind, the Court then ruled on CDP's
                                                                                CDP’s Motion,

ordering that paragraphs 39-44, 47-54, 58, 61-63, 87, 93, 106, 121, 161, 178-179 and Exhibits A-

C, J, and 0O should be redacted. (Id. at p. 17-18). The Court also denied CDP's
                                                                          CDP’s Motion in part,

concluding that good cause did not warrant sealing paragraphs 45-46, 108, 118-119, 121, 152, and

158 or Exhibits D-I, N, and P of the Complaint. (Id.) Plaintiff later consented to redacting portions

of Exhibits M, K, and R. (Id. at p. 18-19; Dkt Nos. 17 and 18).

       Even though the Court denied CDP's
                                    CDP’s Motion in part, Plaintiff's
                                                          Plaintiff’s counsel remained

unsatisfied and asked the Court for permission to "brief
                                                  “brief the issue as to whether these are trade

secrets?” (Ex. A, Hearing Transcript, p. 19). The Court rejected Plaintiffs
secrets?"                                                        Plaintiff’s counsel’s
                                                                             counsel's request and

                                 Court’s final order on the matter. (Id.)
declared that the ruling was the Court's



                                                 2
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 3 of 23 PageID #:366




       Nevertheless, Plaintiff has now brought the instant Motion for Reconsideration, claiming

                                    CDP’s Motion and the sealed paragraphs do not reflect CDP's
that the Court incorrectly analyzed CDP's                                                 CDP’s

Confidential Information. Plaintiff has already been instructed that the Court would not entertain

further briefing on this issue. Her direct defiance of the Court's
                                                           Court’s instructions is a clear misuse of

the judicial process and an improper attempt to increase the expense and contentiousness of this

litigation. As explained below, the Court correctly analyzed CDP's
                                                             CDP’s Motion by determining that

good cause existed to seal portions of the Complaint. And Plaintiff has failed to demonstrate that

the redacted paragraphs do not contain Confidential Information. Furthermore, allowing the

Court’s order to stand in no way prejudices the Plaintiffs
Court's                                         Plaintiff’s ability to pursue her claims in this action.

Accordingly, her Motion for Reconsideration should be denied.

                                            ARGUMENT

       A. Standard for a Motion for Reconsideration.

                                                             of Ill., Inc. v. Farbman Group I,
       Motions for consideration are heavily disfavored. HCP of

Inc., 991 F.Supp.2d 999, 1000 (N.D. Ill. 2013) (citing Bank of
                                                            of Waunakee
                                                               Waunakee v. Rochester Cheese

                                 (7th Cir. 1990). This is because a court's
Sales, Inc., 906 F.2d 1185, 1191 (7th                               court’s opinions "are
                                                                                     “are not

intended as mere first drafts, subject to revision and reconsideration at a litigant’s pleasure.”
                                                                            litigant's pleasure."

Cehovic-Dixneuf
Cehovic-Dixneuf v. Wong,
                   Wong, 895 F.3d 927, 932 (7th Cir. 2018). Indeed, "[s]piraling
                                                                    “[s]piraling dockets and

limited judicial resources necessarily preclude a permissive attitude toward attempts by losing

parties to have another go at it.”
                              it." Id.

       “The power to reconsider a prior decision is to be exercised only in the rarest of
       "The

circumstances and only where there is a compelling reason[.]”
                                                   reason[.]" Terese F. v. Saul, 396 F.Supp.3d

793, 794 (N.D. Ill. 2019) (internal citations omitted). Reconsideration "is
                                                                        “is not a mechanism that

allows a party to revisit strategic decisions that prove to be improvident, to make arguments that




                                                   3
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 4 of 23 PageID #:367




could and should have been made in prior briefing, to express mere disagreement with a decision

of the court, or to reprise or ‘rehash’
                               'rehash' arguments that were rejected.”
                                                            rejected." Id. Yet, here, that is exactly

what Plaintiff seeks to do.

       Plaintiff’s decision to file a motion for reconsideration in response to the Court's
       Plaintiff's                                                                  Court’s ruling on

                                                                    parties’ and the Court's
a non-dispositive motion to seal is nothing but a waste of both the parties'         Court’s time

and resources. The Court's
                   Court’s order on the Motion to Seal will not affect Plaintiffs
                                                                       Plaintiff’s ability to

prosecute her alleged claims against CDP. Her reaction to having only a few paragraphs sealed is

entirely unreasonable. Clearly, Plaintiff's
                                Plaintiff’s intentions are not to vindicate any supposed injustice

(indeed, none has occurred; Plaintiff is a disgruntled former employee and her claims have no

                                         CDP’s name to the fullest extent possible.
basis), but rather to publicly disparage CDP's

          Plaintiff’s Motion acknowledges, the Court expressly informed both parties it had made
       As Plaintiffs

its final ruling on CDP's
                    CDP’s Motion to Seal and would not accept further briefing of the issues. Yet,

Plaintiff has intentionally ignored the Court's
                                        Court’s admonition and forced the parties to brief the issues

anyway. Her Motion for Reconsideration should be denied on this basis alone.

       B. The Court’s
              Court's Order Was Sufficiently Specific and Well-Reasoned.

       In various parts of her Motion, Plaintiff argues that reconsideration is warranted because

    Court’s ruling on CDP's
the Court's           CDP’s Motion to Seal was not sufficiently specific. (See Mot., Dkt. No. 28,

p. 9, 11). This assertion has no basis.

       As explained by one of the cases cited by Plaintiff, "Mil
                                                            “[i]n deciding to seal a case, a district

court should articulate the findings and reasoning that served as a basis for the seal[.]"
                                                                                  seal[.]” Grove Fresh

Distribs. v. John Labatt Ltd., 888 F. Supp. 1427, 1444 (N.D. Ill. 1995) (citing Grove Fresh
                                                              th
Distributors, Inc. v. Everfresh Juice Co., 24 F.3d 893, 898 (7
                                                            (7th                       “an absence
                                                                 Cir. 1994)). However, "an

of those findings and reasoning in the record is not necessarily evidence that a court never




                                                  4
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 5 of 23 PageID #:368




considered good cause, the real question is whether or not there was any substantive decision

           record’s ‘silence.’”
behind the record's 'silence.'" Id. (holding that the court’s
                                                      court's order was valid because, even though

the court never expressly referenced "good
                                     “good cause,"
                                           cause,” the record suggested the Court had

independently determined good cause and balanced the parties'
                                                     parties’ interests.)

             Plaintiff’s contention that the Court's
       Here, Plaintiffs                      Court’s order was not sufficiently specific is entirely

meritless. The Court clearly explained that it was balancing the public's
                                                                 public’s interest in having the

                              CDP’s interest in protecting its confidential business and trade secret
proceedings be available with CDP's

information. The Court expressly declared it was required to determine whether good cause

existed before sealing the Complaint. It is therefore clear that wherever a paragraph was sealed,

                              CDP’s interest in protecting the Confidential Information
the Court had determined that CDP's

               public’s right to view those portions of the Complaint. As such, Plaintiff
outweighed the public's                                                         Plaintiff’s
                                                                                         s

contention that the Court must reconsider its ruling because it was insufficiently specific should

be disregarded.

       C. The Court Properly Considered Whether Good Cause Justified Granting CDP’s
                                                                                CDP's
          Motion under Local Rule 26.2 and Federal Rule of Civil Procedure 5.2.

       Plaintiff’s Motion further argues that the Court improperly decided CDP's
       Plaintiff's                                                         CDP’s Motion to Seal

   “solely” analyzing it under the good cause standard found in Local Rule 26.2 and not
by "solely"

considering the First Amendment. (See Mot., Dkt. No. 28, p. 4). Notably, while CDP also brought

its Motion to Seal under FRCP 5.2, Plaintiff does not address this Rule in connection with this

argument.

       According to Plaintiff, the good cause standard in Local Rule 26.2 may only be used when

considering uncontested or stipulated motions to seal. She asserts that when a motion to seal is by

contrast, contested, as in this case, the Court may only grant the motion if a heightened First




                                                 5
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 6 of 23 PageID #:369




                     interest2 standard sometimes used in the Fourth Circuit is met. (See Mot.
Amendment compelling interest2

p. 5-6). This argument is contrary to the plain language of Local Rule 26.2, the Federal Rules of

Civil Procedure, and Seventh Circuit precedent.

       Local Rule 26.2(b) clearly states "[t]he
                                         “[t]he [C]ourt may for good cause shown enter an order

directing that one or more documents be filed under seal."
                                                    seal.” Similarly, FRCP 5.2(e) states “[f]or
                                                                                         If]or

good cause, the court may by order in a case (1) require redaction of...information;
                                                                   of…information; or (2) limit or

prohibit a nonparty’s
           nonparty's remote electronic access to a document filed with the court.”
                                                                            court." While Plaintiff

essentially argues these standards are inconsistent with First Amendment concerns, it is in fact

because of the First Amendment that good cause must exist before a court may seal a document.

See Ashley W.
           W. v. Holocomb, 2020 U.S. Dist. LEXIS 150290 at *4 (N.D. Ind. Mar. 13, 2020) (noting

     “the public has a right to inspect public records and documents, including court records and
that "the

documents, which stems from the First Amendment"
                                      Amendment” and then using the "good
                                                                    “good cause”
                                                                          cause" standard to

grant in part and deny in part the defendant's
                                   defendant’s motion to seal); ABS
                                                                ABS Global, Inc. v. Inguran, LLC,

2020 U.S. Dist. LEXIS 83266 at *11 (W.D. Wisc. May 12, 2020) (explaining that a litigant must

establish good cause to seal information because the First Amendment authorizes the public to

monitor judicial performance).




2
2                                     “compelling interest"
  Even if CDP did have to show a "compelling       interest” (it did not), the Court's
                                                                               Court’s ruling would
remain the same. Under Seventh Circuit precedent, protecting trade secret information is a
“compelling” reason to seal information in a Complaint. See e.g., Jessup v. Luther, 277 F.3d 926,
"compelling"
     (7th Cir. 2002) ("When
928 (7th              (“When there is a compelling interest in secrecy, as in the case of trade
secrets…the entirety of a trial record can be sealed.");
secrets...the                                 sealed.”); Below v. Yokohama Tire Corp., 2017 U.S.
Dist. LEXIS 72620 (W.D. Wisc. May 12, 2017) (granting defendants'
                                                           defendants’ motion to seal because "both
                                                                                               “both
exhibits…reasonably appear[ed] to contain [defendant's]
exhibits...reasonably                         [defendant’s] confidential trade secret [information]
for which there [was] no compelling interest in favor of disclosure.")
                                                                disclosure.”) Plaintiffs
                                                                               Plaintiff’s efforts to
distinguish Jessup and the other cases cited by CDP's
                                                CDP’s Motion to Seal are futile (see Mot, Dkt. 28,
p. 6-7); these cases explain the circumstances when documents may be sealed to protect private
information and are thus clearly applicable to the present dispute.


                                                  6
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 7 of 23 PageID #:370




       Plaintiff attempts to insert new language into Local Rule 26.2 limiting the Court's
                                                                                   Court’s ability

to use it in this matter. However, there is simply no requirement limiting Local Rule 26.2(b) or

FRCP 5.2(e) to motions to seal that are uncontested. Courts in the Seventh Circuit routinely utilize

    “good cause"
the "good cause” standard found in Local Rule 26.2(b) and FRCP 5.2(e) when deciding contested

motions to seal documents such as a complaint. See e.g., Hanover Ins. Co. v. Morthland Inst. Of
                                                                                             Of

Higher Learning, 2018 U.S. Dist. LEXIS 116317 at *4-5 (S.D. Ill. July 11, 2018) (granting in part

                    plaintiff’s motion to seal the complaint and exhibits upon a finding of good
and denying in part plaintiffs

cause); Univ. Accounting Servs. LLC v. Scholarchip Card LLC, 2017 U.S. Dist. LEXIS 107420 at

*1-2 (E.D. Wisc. July 11, 2017) (noting that the court must consider whether "good
                                                                             “good cause”
                                                                                   cause"

supports a request to seal information contained in a complaint); Griffith v. Brannick, 2017 U.S.

Dist. LEXIS 40908 at *4 (S.D. Ind. Mar. 21, 2017) ("Documents,
                                                  (“Documents, especially complaints, which

‘influence                                                                 unless’ a party shows
`influence or underpin the judicial decision are open to public inspection unless'

                                    seal.”) Love v. Medical Coll. Of
good cause for them to remain under seal.")                       Of Wis.,
                                                                     Wis., 2016 U.S. Dist. LEXIS

70665 at *6-8 (E.D. Wisc. May 31, 2016) (deciding not to seal or require redaction of allegations

                                                    “good cause to seal the requested portions of
in the complaint where the defendant failed to show "good

    complaint”); United States v. Ind. Univ. Health, 2016 U.S. Dist. LEXIS 200574 at * 4 (D. Ind.
the complaint");

June 23, 2016) (granting in part defendants'
                                 defendants’ motion to seal exhibits to plaintiff's
                                                                        plaintiff’s amended

complaint and noting that a document may be filed under seal where there is good cause for doing

so); Fidlar Techs v. LPS
                     LPS Real Estate Data Solutions, Inc., 2013 U.S. Dist. LEXIS 159929 at *73

(C.D. Ill. Nov. 8, 2013) (noting that disclosure is warranted unless the party seeking to seal a

document establishes good cause).

       For example, just a few weeks ago, in White
                                             White v. Collis, 2021 U.S. Dist. LEXIS 46282 at *1-

2 (S.D. Ill. Mar. 12, 2021), the Southern District of Illinois reaffirmed that FRCP 5.2 permits a




                                                 7
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 8 of 23 PageID #:371




court, upon a showing of good cause, to enter an order requiring redaction of information or

otherwise limiting access to a filed document. Id. at *3. In White,
                                                             White, the plaintiff filed a complaint

and exhibits containing sensitive information. In considering whether to seal the complaint and

exhibits, the Southern District noted, "Plaintiff
                                       “Plaintiff should not have placed this sensitive information

in the public record. Instead he should have made the appropriate redactions or filed a motion to

seal sensitive documents[.]”
               documents[.]" Due to the sensitive information which had been publicly filed in the

complaint and exhibits, the court, determining that good cause existed, ordered the complaint and

exhibits to be sealed. Id. at 3-4.

       Here too, the Court appropriately considered whether good cause existed before ordering

limited portions of the Complaint to be redacted. While Plaintiff asserts that the public's
                                                                                   public’s access

to this litigation has now been irreparably damaged, this can hardly be the case given that the Court

                                          Plaintiff’s Complaint consists of 301 allegations and
only ordered the most minimal redactions. Plaintiffs

39 footnotes spanning 52 pages. While CDP requested that the Court seal the Complaint in the

entirety, the Court instead only ordered Plaintiff to seal 24 total paragraphs—merely eight percent

                                              Plaintiff’s eighteen exhibits have been sealed over
of her entire Complaint. And only four out of Plaintiff's

her objection. The public's
                   public’s ability to understand the nature of Plaintiffs
                                                                Plaintiff’s allegations has hardly

been impacted. Indeed, it would appear that Plaintiffs
                                            Plaintiff’s true goal is to besmirch Defendants'
                                                                                 Defendants’

reputations and business as much as possible in the court of public opinion.

       Additionally, Plaintiffs
                     Plaintiff’s critiques of the Court's
                                                  Court’s use of the "good
                                                                     “good cause”
                                                                           cause" standard appear

                                            counsel’s opening argument at the hearing relied
particularly insincere considering that her counsel's

exclusively on this same good cause standard. Before the Court ever even mentioned needing to

find "good
     “good cause,"
           cause,” it was Plaintiffs
                          Plaintiff’s counsel who argued: "The
                                                          “The identity of these parties and the

documents defendants broadly allege need to be treated as confidential trade secrets were not




                                                 8
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 9 of 23 PageID #:372




                                                                                      good cause
pleaded with specificity in the motion and with the proper particularity to establish good

                          question.” (Ex A., Hearing Transcript, p. 4, emphasis added). Plaintiff's
shown as to each issue in question."                                                    Plaintiff’s

present argument that the Court inappropriately analyzed the issues by relying on the good cause

standard is directly contrary to her counsel's
                                     counsel’s own assertions. A motion for reconsideration is not

an appropriate vehicle for Plaintiff to change her arguments. As a result, her Motion should be

denied.

          D. The Sealed Paragraphs and Exhibits Reflect Trade Secret and Confidential
             Information.

          Plaintiff further claims the Court should not have sealed paragraphs 39-44, 47-54, 58, 61-

63, 87, 93, 106, 121, 161, 178-179 or Exhibits A-C and J because they do not reflect trade secret

                                                 Plaintiff’s counsel already tried arguing this
or confidential information. As mentioned above, Plaintiff's

                      CDP’s Motion to Seal. Plaintiffs
during the hearing on CDP's                 Plaintiff’s desire to re-litigate this issue is an

improper basis for her Motion for Reconsideration. In any event, Plaintiff has not set forth any

argument which might compel the Court to reconsider its ruling.

                 1. The Analysis is the Same Under the Illinois Trade Secrets Act and the
                    Defend Trade Secret Act.

          Plaintiff’s Motion first contends that the Court improperly relied on the Illinois Trade
          Plaintiff's

Secrets Act ("ITSA")
            (“ITSA”) 765 lll. Comp. Stat. Ann. 1065/2 in deciding CDP's
                     765111.                                      CDP’s Motion and should have

instead utilized the definition of trade secrets found under the Defend Trade Secrets Act, 18 U.
                                                                                              U.S.C.
                                                                                                 S.C.

§ 1836(b) ("DTSA").
          (“DTSA”). Plaintiff is incorrect.

                  CDP’s information constitutes a trade secret is a substantive issue, not a
          Whether CDP's

procedural one. Accordingly, the Court applies state law in determining whether trade secret

information exists in the Complaint. See Duffy v. M.
                                                  Ill. Tool Works,
                                                            Works, Inc., 2018 U.S. Dist. LEXIS




                                                  9
   Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 10 of 23 PageID #:373




42859 at *12 (E.D.N.Y. Mar. 15, 2018) (applying state law to determine whether information was

a trade secret while noting discoverability would be governed by federal law).

       In any event, courts in the Seventh Circuit use the same analysis for claims under both the

Illinois Trade Secrets Act and the Defendant Trade Secrets Act. GE v. Uptake Techs., Inc., 294

F.Supp.3d
F. Supp.3d 815, 831 (N.D. Ill. 2019); see also Zeigler Auto Grp. II, Inc. v. Chavez, 2020 U.S. Dist.

LEXIS 6582 at *10 (N.D. Ill. Jan. 15, 2020) ("Given
                                            (“Given the similarity of the statutes, this Court applies

                          claims”); ABC Acquisition Co. LLC v. AIP Prods. Corp., 2020 U.S. Dist.
the same analysis to both claims");

LEXIS 143298 at *25 (N.D. Ill. Aug. 11, 2020) (analyzing claims under the ITSA and DTSA

together). Under both laws, a trade secret is information which "(1)
                                                                “(1) is sufficiently secret to derive

economic value, actual or potential, from not being generally known to other persons who can

obtain economic value from its disclosure or use; and (2) is the subject of efforts that are reasonable

under the circumstances to maintain its secrecy and confidentiality.”
                                                    confidentiality." Uptake Techs., Inc., 394

F.Supp.3d
F. Supp.3d at 831 (internal citations omitted). Thus, even if the Court were required to exclusively

        CDP’s Motion under the DTSA, it would not affect the analysis or its ruling. The sealed
analyze CDP's

paragraphs reflect trade secret information under either law.

               2. The Information Sealed in the Complaint is Not Generally Known.

       Plaintiff’s Motion next contends that the sealed information in the Complaint is "well
       Plaintiff's                                                                      “well

known” by the public and therefore cannot meet the definition of a trade secret. However, in
known"

support of this contention, Plaintiff only cites to underground internet forums of questionable

reliability where unnamed individuals (including potential ex-employees in breach of

                                                       Rolex’s policies and practices. It is entirely
confidentiality agreements) debate and speculate about Rolex's

unclear how many different individuals are actually posting on these accounts, where their

information came from, how much of it has been misappropriated, and what percentage of the




                                                  10
    Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 11 of 23 PageID #:374




                         “users” reflect. Therefore, any information from these forums is not
general population these "users"

credible and is most certainly insufficient to establish that CDP's
                                                              CDP’s Confidential Information is

“generally known."
"generally known.”

                Plaintiff’s contention that CDP's
       Further, Plaintiff's                 CDP’s Confidential Information is generally known is

directly contradicted by the way she drafted her Complaint. Specifically, it is notable that

Plaintiff’s Complaint—as evidenced by the footnotes—has to rely on CDP's
Plaintiff's                                                        CDP’s internal company

policies and documents in order to detail CDP's
                                          CDP’s business practices.        Her footnotes clearly

demonstrate that she was not able to recall this information from memory, nor was she able to find

it from any public source. If CDP's
                              CDP’s information is indeed so well known, surely Plaintiff would

                                       CDP’s confidential company documents in order to craft
not have needed to exclusively rely on CDP's

her allegations.

                            Plaintiff’s assertions, none of the forums cited in her Motion even
       Finally, contrary to Plaintiff's

reveal the information that was sealed in the Complaint. All of the unreliable forums pertain to

general discussions about Rolex. They do not detail any of CDP’s
                                                           CDP's specific policies and practices

                                                                                             CDP’s
which it implements to protect its relationship with Rolex. Plaintiff repeatedly argues that CDP's

policies and practices cannot be trade secrets because a 20-year-old distributorship agreement can

be found on the SEC’s
                SEC's website between Rolex and a company named Mayor's           Inc.3
                                                                Mayor’s Jewelers, Inc.3

However, Plaintiff fails to understand that Rolex's
                                            Rolex’s 20-year-old agreement with a completely

unrelated company has no relevance to any of Rolex's
                                             Rolex’s current agreements with CDP. Accordingly,

Plaintiff’s contention that CDP's
Plaintiff's                 CDP’s Confidential Information in the Complaint is "generally
                                                                               “generally known"
                                                                                          known”

is false. To the contrary, as discussed in CDP's
                                           CDP’s Motion to Seal, the sealed paragraphs reflect



3
3 Mayor’s Jewelers, Inc. appears to be a publicly traded company and therefore would have
  Mayor's
obligations to publicly file certain documents with the SEC. CDP, by contrast, is not publicly
traded and therefore has no obligation to publicly share its confidential business agreements.


                                               11
   Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 12 of 23 PageID #:375




CDP’s confidential and valuable business practices which it takes active steps to conceal from the
CDP's

public.

                 3. The Complaint Also Reveals CDP’s
                                               CDP's Confidential Customer Information.

          Moreover, as discussed in CDP's
                                    CDP’s Motion to Seal, the information sealed in the Complaint

                               – it also discloses CDP's
not only reveals trade secrets —                   CDP’s confidential information, including without

limitation, sensitive details about its customers. As described in its Motion to Seal, and further

discussed below, CDP requires all of its employees to abide by confidentiality agreements which

protect, among other things, details about CDP's
                                           CDP’s customers.                                 CDP’s
                                                                        These specifics are CDP's

confidential information (and their customer's
                                    customer’s confidential information) and CDP takes active

steps to protect them from public dissemination.        Plaintiff’s public filing of documents—e.g.,
                                                        Plaintiffs

Exhibits B, C, and J—which directly reveal sensitive information about customers'
                                                                       customers’ identities and

purchases was therefore entirely improper and a breach of her confidentiality obligations.

Furthermore, it was entirely extraneous, doing nothing to advance her alleged causes of action.

          Plaintiff contends that she cannot have revealed any confidential information because she

complied with the redaction requirements of Rule 5.2(a). However, Rule 5.2(a) merely sets the

minimum redaction requirements for any filing; it does not declare the full scope of information

that is protectable. This is clearly indicated by Rule 5.2(e), which states that the Court may, for

                  “require redaction of additional information[.]"
good cause shown, "require                         information[.]” As such, Plaintiff's
                                                                            Plaintiff’s contention

that the Complaint also does not contain confidential information has no basis.

                 4. Plaintiff Is In Fact Subject to a Confidentiality Agreement.

          Plaintiff lastly contends that she was never subjected to a confidentiality agreement and as

a result any information she learned during her employment may be disclosed in the Complaint.

The Declaration of Tom Keevan submitted in support of CDP's
                                                      CDP’s Motion proves this contention is




                                                  12
   Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 13 of 23 PageID #:376




false. (See Dkt. No. 6-3.) As discussed therein, CDP requires all of its employees to agree to its

confidentiality policy as a condition of employment. The confidentiality policy expressly defines

CDP’s confidential information to include:
CDP's

                                    Company’s marketing and servicing programs,
               Data relating to the Company's
               procedures and techniques; the criteria and formulae used by the
               Company in pricing its products and services; the structure and
               pricing of special packages that the Company has negotiated; lists
               of company vendors, lists of customers and prospects; the identity,
               authority, and responsibilities of key contacts at Company accounts;
                                                          accounts’ businesses; the
               the composition and organization of accounts'
               peculiar risks inherent in their operations; sensitive details
               concerning the structure, conditions, and extent of their existing
               products and services; contract expiration dates; service
               arrangements; proprietary software, Web applicants and analysis
               tools; and other data showing the particularized requirements and
               preferences of the accounts.

       (Dkt No. 6-3, p. 7). The policy then very clearly states that employees:

              must (a) not use any such Confidential Information for your personal
              benefit or for the benefit of any person or entity other than the
              Company, and (b) use your best efforts to limit access to such
              Confidential Information to those who have a need to know it for
              the business purposes of the Company.

       (Id.) Thus, Plaintiffs
                   Plaintiff’s claim that she has no confidentiality obligations is baseless. Plaintiff

is prohibited from disclosing CDP's
                              CDP’s Confidential Information which she learned through her

employment. Yet, she continued to do so by publicly filing numerous allegations in the Complaint.

This conduct was a direct violation of her confidentiality agreement. As such, the Court properly

ordered paragraphs 39-44, 47-54, 58, 61-63, 87, 93, 106, 121, 161, 178-179, as well as Exhibits

A-C and J to be sealed.

       ///

       ///

       ///




                                                 13
   Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 14 of 23 PageID #:377




                                        CONCLUSION

       For the foregoing reasons, Defendant C.D. Peacock, Inc. respectfully requests that the

Court enter an order denying Plaintiffs
                             Plaintiff’s Motion for Reconsideration in its entirety and granting

such further and additional relief as the Court deems appropriate.

Dated: April 7, 2021                                 Respectfully submitted,

                                                     C.D. PEACOCK, INC.

                                                     By:   s/ Jane M. McFetridge
                                                           One of Its Attorneys

Jane M. McFetridge (ARDC No. 6201580)
Audrey Olson Gardner (ARDC No. 6337084)
JACKSON LEWIS P.C.
150 North Michigan Avenue, Suite 2500
Chicago, Illinois 60601
Tel.: 312.787.4949
Jane.McFetridge@jacksonlewis.com
Audrey.Gardner@jacksonlewis.com




                                                14
   Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 15 of 23 PageID #:378




                                CERTIFICATE OF SERVICE

       I, Jane M. McFetridge, an attorney, certify that on April 7, 2021, I caused a true and correct

copy of the attached Defendant C.D. Peacock, Inc.
                                             Inc.’s
                                                  's Opposition to Plaintiff's
                                                                   Plaintiff’s Motion for
                                                                                      for

Reconsideration to be filed with the Court by electronic filing protocols, and that same will

therefore be electronically served upon all attorneys and parties of record registered with the

Court’s ECF/CM system:
Court's

                                  The Garfinkel Group, LLC
                              6252 N. Lincoln Avenue, Suite 200
                                      Chicago, IL 60659
                            Haskell Garfinkel (ARDC No. 6274971)
                                 haskell@garfinkelgroup.com
                              Max Barack (ARDC No. 6312302)
                                  max@garfinkelgroup.com
                                        (312) 736-7991

                                                                     M. McFetridge
                                                             s/ Jane M




4820-0852-2467, v. 2




                                                15
Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 16 of 23 PageID #:379




                    EXHIBIT
                      A
Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 17 of 23 PageID #:380

                                                                                1
                                                                                1


  1                     IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
  2                              EASTERN DIVISION

  3    SUZANA KRAJISNIK,                        )   Docket No. 21 C 775
                                                )
  4                          Plaintiff,         )
                                                )
  5                   vs.                       )
                                                )
  6    C.D. PEACOCK, INC., et al.,              )   Chicago, Illinois
                                                )   February 12, 2021
  7                          Defendants.        )   1:00 o'clock p.m.

  8         TRANSCRIPT OF PROCEEDINGS - TELEPHONIC EMERGENCY MOTION
                       BEFORE THE HONORABLE JOHN Z. LEE
  9
       TELEPHONIC APPEARANCES:
 10
       For the Plaintiff:                 THE GARFINKEL GROUP, LLC
 11                                       BY: MR. HASKELL S. GARFINKEL
                                               MR. MAX P. BARACK
 12                                       6252 North Lincoln Avenue
                                          Chicago, Illinois 60659
 13
       For the Defendants:                JACKSON LEWIS PC
 14                                       BY: MS. JANE M. McFETRIDGE
                                                           O. GARDNER
                                               MS. AUDREY 0.
 15                                       150 N. Michigan Ave., Suite 2500
                                          Chicago, Illinois 60601
 16
       Also Present:                      MR. TIMOTHY M. HOWE
 17                                       MR. TOM KEEVAN, C.D. Peacock

 18    Court Reporter:                    MR. JOSEPH RICKHOFF
                                          Official Court Reporter
 19                                       219 S. Dearborn St., Suite 2128
                                          Chicago, Illinois 60604
 20                                       (312) 435-5562

 21
                         *
                         * *
                           * *
                             * *
                               * *
                                 * *
                                   * *
                                     * *
                                       * *
                                         * *
                                           * *
                                             * *
                                               * *
                                                 * *
                                                   * *
                                                     * *
                                                       * *
                                                         * *
                                                           *

 22
                                PROCEEDINGS RECORDED BY
 23                              MECHANICAL STENOGRAPHY
                            TRANSCRIPT PRODUCED BY COMPUTER
 24

 25
Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 18 of 23 PageID #:381

                                                                                  4

  1    certain sales were conducted remotely and needed to be

  2    shipped, and then people walk out the front door with the

  3    watches or with the items in question so that they can bypass

  4    sales taxes.

  5               The reason we're here today is that the allegation,

  6    the party names and the information contained in the complaint

  7    is crucial to the underlying claims at issue here.               The reason

  8    we're here is that we're alleging that the defendants' main

  9    supplier, Rolex, was defrauded as part of the scheme.                And

 10    what we really think the issue here, Judge, is not that this

 11    is about trade secrets; is that they just don't want Rolex's

 12    name in the court documents lest there be questions raised

 13    about what's going on at the defendants' store.

 14               The identity of these parties and the documents

 15    defendants broadly allege need to be treated as confidential

 16    trade secrets were not pleaded with specificity in the motion

 17    and with the proper particularity to establish good cause

 18    shown as to each issue in question.

 19               I'm happy to continue, your Honor.

 20               While we don't -- I think the other point to take,

 21    your Honor, is that we do not accept defendants' recitation of

 22    the facts or the procedural history in this matter.                There

 23    have been multiple conversations that were conducted

 24    ostensibly under 408 protections following e-mail

 25    communications that had -- that were labeled confidential, for
Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 19 of 23 PageID #:382

                                                                                  6


  1               THE COURT:     Yes.

  2               MR. GARFINKEL:      Much of what they've pled and they've

  3    required -- requesting the Court to seal -- is information

  4    that isn't even theirs.        Some of it, for example, is Facebook

  5    posts of a third-party employee who this counsel here does not

  6    represent.     Facebook posts.      Some of it is personnel records

  7    of our own client that are disclosed that they're asking for

  8    that to be sealed.

  9               The rest of it is simple information that is commonly

 10    known in the industry.        A simple Google search -- you know,

 11    the biggest thing -- one of the biggest things they want

 12    covered is the distribution agreement between them and Rolex.

 13    A simple Google search on the SEC Web site will produce that

 14    information.      It's publicly available.        And virtually all

 15    information about how Rolex conducts its business is publicly

 16    available.

 17               I also note that it's not on us or the burden is not

 18    on plaintiff in regards to seal.           The burden is on the

 19    defendants.     So, we can go para- -- we're happy to go

 20    paragraph by paragraph now, if the Court would like.                But much

 21    of this information is public and it's not even theirs.

 22               THE COURT:     So, let me address Ms. McFetridge.

 23               The exhibits that deal with -- that are basically in

 24    Chinese -- Exhibits D, E, F, G, H, and I -- what's the basis

 25    for redacting them or placing them under seal?
Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 20 of 23 PageID #:383

                                                                                16

  1                And, so, just the contention that these exhibits are

  2    public are just directly contradicted by plaintiff's own

  3    allegations in the complaint where they say that that's how

  4    they got those.

  5                But back to the point about The Edge.           It is our

  6    software that, again, is only shared by employees.               That

  7    information is only known by the company and its employees,

  8    who are under strict confidentiality agreements and

  9    obligations and prohibited absolutely from disclosing that

 10    information publicly.

 11                THE COURT:    All right.      So, I'm going to go through

 12    all the -- I've looked through all the paragraphs and all the

 13    exhibits.     So, this is my ruling:

 14                As a general matter, there's a presumption that

 15    papers filed in the court record are public and should be

 16    publicly available.       The exception is if there is good cause

 17    to deem them confidential or protected.             One of the factors

 18    the Court considers is whether or not they would reveal any

 19    business confidential information or any trade secrets that

 20    might place one or more of the parties at a competitive

 21    disadvantage or provide information to the public that is not

 22    otherwise publicly available for the purposes -- or in that

 23    trade.

 24                So, looking at the paragraphs numbered -- and, again,

 25    I'm looking at Paragraph 18 of the emergency motion.
Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 21 of 23 PageID #:384

                                                                                17

  1    Paragraph 39, 40, 41, 42, 43, and 44, I find that defendants

  2    have established good cause for redacting those paragraphs.

  3                With regard to 45 and 46, those should not be

  4    redacted.     I do not believe that defendants have shown good

  5    cause that the information contained in those paragraphs

  6    should be protected.

  7                Paragraphs 47, 48, 49, 50, 51, 52, 53, and 54,

  8    defendants' motion is granted.

  9                Paragraph 58, defendants' motion is granted.

 10                Paragraph 61, 62 and 63, defendants' motion is

 11    granted.

 12                Paragraph 87, the defendants' motion is granted.

 13                Paragraph 93, the defendants' motion is granted.

 14                Paragraph 106 is granted.

 15                Paragraph 108, defendants' motion is denied.

 16                Paragraphs 118 and 119, defendants' motion is denied.

 17                Paragraph 121, it is granted.

 18                Paragraph 152, it is denied.

 19                Paragraph 158, it is denied.

 20                Paragraph 161, it is granted.

 21                Paragraphs 178 and 179, it is granted.

 22                With regard to the exhibits, until discovery reveals

 23    otherwise, I am going to grant the sealing -- or the motion --

 24    as to Exhibits A, B and C.

 25                With regard to D, E, F, G, H, and I, I do not believe
Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 22 of 23 PageID #:385

                                                                                18

  1    defendants have established good cause.             So, the motion is

  2    denied as to those.

  3               Exhibit J, the motion is granted.

  4               Exhibit N, the motion is denied.

  5                       O, the motion is granted.
                  Exhibit 0,

  6               Exhibit P, the motion is denied.

  7               So, that's my ruling with regard to the motion.

  8               So, what I'm going to do is I'm going to give -- I'm

  9    going to enter an order placing the current complaint under

 10    seal and ordering that a redacted complaint redacting those

 11    paragraphs be filed by the plaintiff in the next two days --

 12    or, actually, I guess by Monday -- by close of business

 13    Monday.    But it's going to be placed under seal today, along

 14    with the exhibits that I specified.

 15               MS. GARDNER:      Your Honor --

 16               THE COURT:     Any questions?

 17               MS. GARDNER:      -- this is --

 18               THE COURT:     Yes.

 19               MS. GARDNER:      Yeah.    Your Honor, this is Audrey

 20    Gardner on behalf of the defendants.

 21               In our request, we inadvertently omitted it from

 22    Paragraph 18; but in an earlier paragraph, Paragraph 13, we

 23    had requested that Exhibit M also be redacted on the basis

 24    that it includes the personal e-mail address of Robert

 25    Baumgardner.      Does the Court have a decision on that exhibit?
Case: 1:21-cv-00775 Document #: 37 Filed: 04/07/21 Page 23 of 23 PageID #:386

                                                                                  19

  1    And that's Exhibit M, as in Mary.

  2               MR. BARACK:      And just as a point of reference, your

  3    Honor, we have no objection to redacting his personal e-mail

  4    address, regardless of the Court's ruling.             There's no

  5    objection on our end.

  6               THE COURT:     All right.        So, Mr. Baumgardner's e-mail

  7    in Exhibit M, as in Mary, should be redacted.

  8               MR. GARFINKEL:       Your Honor, is this an interim motion

  9    until we can brief the issue as to whether these are trade

 10    secrets?    Because we would take objection with the fact that

 11    these are trade secrets or are they -- and they are not

 12    pleaded with specificity as required for seal.

 13               THE COURT:     It's not an interim order.          This is my

 14    ruling on the motion.

 15               MR. GARFINKEL:       Okay.

 16               THE COURT:     Okay?

 17               MR. BARACK:      Thank you, your Honor.

 18               THE COURT:     All right.        Thank you very much.

 19               MS. McFETRIDGE:       Thank you.

 20                                *     *     *     *   *

 21

 22    I certify that the foregoing is a correct transcript from the
       record of proceedings in the above-entitled matter.
 23

 24
       /s/ Joseph Rickhoff                                   February 17, 2021
 25    Official Court Reporter
